


110 HRES 767 : Raising a question of the privileges of the

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 767
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Mr. Boehner submitted
			 the following resolution; which was laid on the table
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas United States soldiers and personnel in Iraq are
			 fighting to protect innocent Americans from being attacked by al-Qaeda and
			 radical jihadists who are determined to kill the American people;
		Whereas on October 18, 2007, in debate on H.R. 976,
			 Children’s Health Insurance Program Reauthorization Act, the Member from
			 California, Mr. Stark, stated: You don’t have money to fund the war or
			 children. But you’re going to spend it to blow up innocent people if we can get
			 enough kids to grow old enough for you to send to Iraq to get their heads blown
			 off for the President’s amusement.;
		Whereas, on October 18, 2007, in a press release, Rep.
			 Pete Stark is quoted as saying: I respect neither the Commander-in-Chief
			 who keeps them in harms way nor the chickenhawks in Congress.;
		Whereas the Member from California, Mr. Stark, engaged in
			 personally abusive language toward the President and Members of the House,
			 including the use of language that impugns their motives;
		Whereas the Member from California, Mr. Stark, dishonors
			 not only the Commander-in-Chief, but the thousands of courageous men and women
			 of America’s Armed Forces who believe in their mission and are putting their
			 lives on the line for our freedom and security; and
		Whereas the Member from California, Mr. Stark, has failed
			 to retract his statement and apologize to the Members of the House, our
			 Commander-in-Chief, and the families of our soldiers and commanders fighting
			 terror overseas: Now, therefore, be it
		
	
		That the Member from California, Mr.
			 Stark, by his despicable conduct, has dishonored himself and brought discredit
			 to the House and merits the censure of the House for the same.
		That the
			 Member from California, Mr. Stark, is hereby so censured.
		
